DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 11 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (JP 2013-216782, refer to English translation).
Regarding claim 1, Kotani discloses a photocurable resin composition comprising the following (A) and (B) and (C) ingredients (Abstract):
(A) ingredient: a polymer having a polyisobutylene backbone containing a - [CH2C(CH3)2] - unit, the polymer having one or more (meth)acryloyl groups per molecule (polyisobutylene polymer (A) having a (meth)acryloyloxyalkoxyphenyl group, Abstract); and
(B) ingredient: a benzophenone-based photo-radical polymerization initiator of hydrogen abstraction type (radical polymerization initiator (B), Abstract; photo radical initiator (B1) [0097], a compound having a benzophenone structure is preferable [0098]); and
(C) ingredient: a (meth)acrylate monomer containing an alicyclic group having 5 to 30 carbon atoms (various additives may be added such a (meth)acrylate-based monomers [0113], [0115]-[0116]; examples of the (meth)acrylate-based monomer include n-heptyl (meth)acrylate, dicyclopentanyl (meth) acrylate, etc. which contain alicyclic groups),
wherein the (A) ingredient is a polymer having a polyisobutylene backbone represented by a general formula (1):

    PNG
    media_image1.png
    140
    402
    media_image1.png
    Greyscale

	wherein R1 represents a monovalent or polyvalent aromatic hydrocarbon group or a monovalent or polyvalent aliphatic hydrocarbon group, PIB represents the polyisobutylene backbone containing the – [CH2C(CH-3)2] – unit, R2 and R3 each independently represent a hydrogen atom or a monovalent hydrocarbon group having 1 to 20 carbon atoms, R4 represents a divalent hydrocarbon group having 2 to 6 carbon atoms and optionally containing an oxygen atom, R5 represents a hydrogen atom, a methyl group, an ethyl group, or a propyl group, and n is any integer of 1 to 6 (see Formula (1) [0020]-[0021], [0054], [0059]-[0063], wherein R1 represents a monovalent or polyvalent aromatic hydrocarbon group, or a monovalent or polyvalent aliphatic hydrocarbon group [0021], [0059], A represents a polyisobutylene polymer [0021],, R3 and R4 each represent hydrogen, a monovalent hydrocarbon group having 1 to 20 carbon atoms or an alkoxy group, and specific examples include a methyl group, an ethyl group, a propyl group, etc. [0021], [0061], R2 represents a hydrocarbon group having 2 to 6 carbon atoms [0021], [0060], R5 represents hydrogen or a methyl group [0021], [0062], and n is a natural number, preferably 2 or 3 [0021], [0063]), and.
	wherein a content of the (B) ingredient is 1.5 to 10 parts by mass relative to 100 parts by mass of the (A) ingredient (0.05 to 10 parts by weight [0101]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 7, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses a photocurable sealing agent for a fuel cell comprising the photocurable resin composition according to claim 1 (composition for fuel cell sealing materials [0024]; see rejection of claim 1 above).
Regarding claim 8, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses the photocurable sealing agent for a fuel cell is a sealing agent for a periphery of any member selected from the group consisting of a separator, a frame, an electrolyte, a fuel electrode, an air electrode, and an electrolyte membrane electrode conjugant which are members constituting a fuel cell (composition for fuel cell sealing materials [0024]).
Regarding claim 9, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses the photocurable sealing agent for a fuel cell is a sealing agent between adjacent separators in a fuel cell or a sealing agent between a frame and an electrolyte membrane or an electrolyte membrane electrode conjugant in the fuel cell (composition for fuel cell sealing materials [0024]).
Regarding claim 11, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses a cured product obtained by photocuring the photocurable resin composition according to claim 1 (cured product, Abstract; see rejection of claim 1 above).
Regarding claim 18, Kotani discloses all of the claim limitations as set forth above.  Paragraphs [0134]-[0137] and Table 2 of the published specification disclose Examples 1-2 as having a hydrogen gas barrier property within the claimed range while Comparative Examples 3-4, which only differ from Example 1 in that urethane diacrylate having a polyether backbone or urethane dimethacrylate having a polybutadiene backbone were used in place of the (A) ingredient, respectively, do not have a hydrogen gas barrier property within the claimed range.  Since Kotani discloses the claimed (A) ingredient (polyisobutylene polymer (A) having a (meth)acryloyloxyalkoxyphenyl group, Abstract; see Formula (1) [0020]-[0021], [0054], [0059]-[0063], wherein R1 represents a monovalent or polyvalent aromatic hydrocarbon group, or a monovalent or polyvalent aliphatic hydrocarbon group [0021], [0059], A represents a polyisobutylene polymer [0021],, R3 and R4 each represent hydrogen, a monovalent hydrocarbon group having 1 to 20 carbon atoms or an alkoxy group, and specific examples include a methyl group, an ethyl group, a propyl group, etc. [0021], [0061], R2 represents a hydrocarbon group having 2 to 6 carbon atoms [0021], [0060], R5 represents hydrogen or a methyl group [0021], [0062], and n is a natural number, preferably 2 or 3 [0021], [0063]), and therefore is substantially the same as the photocurable resin composition of claim 18, it will, inherently, display recited properties (see MPEP 2112).
Regarding claim 19, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses the (B) ingredient is selected from one or more of benzophenone, 4-methylbenzophenone, and 4-chlorobenzophenone (benzophenone, 4-methylbenzophenone, 4-chlorobenzophenone [0098]).
Regarding claim 20, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses the (C) ingredient is dicyclopentanyl methacrylate (dicyclopentanyl (meth) acrylate [0116]).
Regarding claim 21, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses the (C) ingredient is dicyclopentanyl methacrylate (dicyclopentanyl (meth) acrylate [0116]).

Claims 10, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (JP 2013-216782, refer to English translation), as applied to claims 1, 7-9, 11 and 18-21 above, in view of Jacobine et al. (US 2009/0000732).
Regarding claim 10, Kotani discloses all of the claim limitations as set forth above.  Although Kotani further discloses a composition for fuel cell sealing materials ([0024]), the reference does not disclose the fuel cell is a solid polymer fuel cell.
Jacobine discloses a bonded fuel cell assembly in terms of a PEM fuel cell including a sealant disposed over peripheral portions of a membrane electrode assembly (Title, Abstract, [0086]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique (curable seal composition used in a PEM fuel cell) was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 12, Kotani discloses all of the claim limitations as set forth above.  Although Kotani further discloses any one of the seals contains the cured product according to claim 11 (see rejection of claim 11 above), the reference does not disclose a fuel cell comprising any seal selected from the group consisting of a seal between adjacent separators in the fuel cell and a seal between a frame and an electrolyte membrane or an electrolyte membrane electrode conjugant in a fuel cell.
Jacobine discloses a bonded fuel cell assembly in terms of a PEM fuel cell including a sealant disposed over peripheral portions of a membrane electrode assembly (Title, Abstract, [0086]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique (curable seal composition used in a PEM fuel cell) was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 13, Kotani discloses all of the claim limitations as set forth above.  Although Kotani further discloses a composition for fuel cell sealing materials ([0024]), the reference does not disclose the fuel cell is a solid polymer fuel cell.
Jacobine discloses a bonded fuel cell assembly in terms of a PEM fuel cell including a sealant disposed over peripheral portions of a membrane electrode assembly (Title, Abstract, [0086]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique (curable seal composition used in a PEM fuel cell) was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 15, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses the photocurable resin composition according to claim 1 (see rejection of claim 1 above).  However, the reference does not disclose a method for sealing at least part of between at least two flanges of seal target components including the at least two flanges, the method comprising the steps of:
applying the photocurable resin composition according to claim 1 to at least one of the flanges;
irradiating the applied photocurable resin composition with active energy rays to cure the photocurable resin composition, thereby forming a gasket composed of a cured product of the photocurable resin composition; and
placing the other flange on the gasket, and sealing the at least part of between the at least two flanges in such a way that the other flange and the one flange with the photocurable resin composition applied thereto are pressure bonded together with the gasket interposed in between.
Jacobine discloses a bonded fuel cell assembly method, wherein in a molding process, the sealant may be injected directly onto the membrane electrode assembly via a mold or die that is transparent or transmissive to UV light and then cured to provide an edge seal to the membrane electrode assembly; may be a cured-in-place composition in which a composition is applied to the surface of one component and cured thereat, and then sealing is achieved through compression of the cured material during assembly of the one component with another component (Title, Abstract, [0022]-[0023], [0094]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique (applying the composition on one component, curing to provide an edge seal and then sealing through compression of the cured material during assembly with another component) was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 16, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses the photocurable resin composition according to claim 1 (see rejection of claim 1 above).  However, the reference does not disclose a method for sealing at least part of between at least two flanges of seal target components including the at least two flanges, the method comprising the steps of:
placing a gasket formation mold on at least one of the flanges;
injecting the photocurable resin composition according to claim 1 into at least part of a cavity formed between the gasket formation mold and the flange on which the mold is placed;
irradiating the photocurable resin composition with the active energy rays to cure the photocurable resin composition, thereby forming a gasket composed of a cured product of the photocurable resin composition;
detaching the mold from the one flange; and
placing the other flange on the gasket and sealing the at least part of between the at least two flanges by pressure bonding the one flange and the other flange together with the gasket interposed in between.
Jacobine discloses a bonded fuel cell assembly method, wherein in a molding process, the sealant may be injected directly onto the membrane electrode assembly via a mold or die that is transparent or transmissive to UV light and then cured to provide an edge seal to the membrane electrode assembly; may be a cured-in-place composition in which a composition is applied to the surface of one component and cured thereat, and then sealing is achieved through compression of the cured material during assembly of the one component with another component (Title, Abstract, [0022]-[0023], [0094]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique (applying the composition on one component, curing to provide an edge seal and then sealing through compression of the cured material during assembly with another component) was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (JP 2013-216782, refer to English translation), as applied to claims 1, 7-9, 11 and 18-21 above, in view of Cao et al. (US 2010/0155247).
Regarding claim 14, Kotani discloses all of the claim limitations as set forth above.  Kotani further discloses the photocurable resin composition according to claim 1 (see rejection of claim 1 above).  However, the reference does not disclose a method for sealing at least part of between at least two flanges of seal target components including the at least two flanges, at least one of which is a light-transmissive flange that allows active energy rays to pass therethrough, the method comprising the steps of:
applying the photocurable resin composition according to claim 1 to a surface of at least one of the flanges;
sticking the one flange with the photocurable resin composition applied thereto onto the other flange with the photocurable resin composition interposed in between; and
sealing the at least part of between the at least two flanges by curing the photocurable resin composition by irradiation with active energy rays through the light-transmissive flange.
Cao discloses a radiation-curable adhesive/sealant composition, wherein a film is encapsulated by a glass substrate and a lid using a sealant/adhesive that was dispensed on the whole area of the lid, the sealant joint was cured by a UV radiation sport cure unit to bind the substrate and the lid together ([0027]-[0029], Fig. 1 shows a perimeter sealant).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique (applying a curable adhesive/sealant composition on the periphery of a glass substrate and lid and then curing) was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (JP 2013-216782, refer to English translation), as applied to claims 1, 7-9, 11 and 18-21 above, in view of Bae et al. (US 2018/0171188).
Regarding claim 17, Kotani discloses all of the claim limitations as set forth above.  Although Kotani further discloses examples of cured product having a moisture permeability measured in accordance with JIS Z 0208 of less than 5 g/m2∙24h (see Examples 8-10 and 13-14), the reference does not expressly disclose the moisture permeability of the cured product measured in accordance with JIS Z 0208 is less than 5 g/m2∙24h.
Because Bae teaches a cured adhesive having a moisture permeability of 15 g/m2∙day or less and 0 g/m2∙day or more, wherein by controlling permeability within this range, permeation of moisture, humidity or oxygen into the electronic device can be effectively suppressed ([0071]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the moisture permeability of the cured adhesive in order to arrive at a desired permeation of moisture, humidity or oxygen to provide a seal for effectively protecting the electronic device (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant argues the radical curable composition in Kotani is used in contact with metal or in proximity of metal and is silent about using the resulting cured resin composition on polyolefin such as polypropylene, see Remarks filed 3/17/2021) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, instant claim 1 is directed to a photocurable resin composition, not its cured product nor the application of its cured product on polyolefin such as polypropylene.
Applicant argues Kotani does not discriminate the chemical properties of photo radical initiators and chooses to use DAROCUR1173 and IRGACURE819 in its examples (see Remarks filed 3/17/2021 on P7-9).
This is not found to be persuasive because the prior art should not be limited to preferred embodiments or any of its examples.  Kotani lists possible radical photoinitiators (B1), and identifies a narrower list of radical photointiators (B1) including, for example, benzophenone-based radical photoinitiators as “particularly preferred” ([0097]-[0098]).  Thus, a skilled artisan would understand that benzophenone-based radical photoinitiators can be used and the limitation is met.

The applicant argues unexpected results are shown in P36/L24 – P43/L22, Examples and Tables 1-2 of the instant specification (see Remarks filed 3/17/2021 on P7-9).
Applicant’s alleged showing of unexpected results is not found to be persuasive non-obviousness because the data is drawn to specific examples and comparative examples that are much narrower than the broadest claim and, thus, are not commensurate in scope of or predictive of the scope of the claimed subject matter.  See In re Boesch, 617 D.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  
Examples 1-6 specifically use polyisobutylene polymer (a1) having an acryloyloxyethoxy phenyl group as the (A) ingredient, one of benzophenone, 4-methylbenzophenone or 4-chlorobenzophenone as the (B) ingredient and dicyclopentanyl methacrylate as the (C) ingredient, all of which are much narrower than as claimed in claim 1.  The applicant has failed to establish that the results obtained using the specified (A), (B) and (C) ingredients in these examples can be extrapolated across all (A) ingredients having general formula (1), across all (B) ingredients: a benzophenone-based photo-radical polymerization initiator of hydrogen abstraction type and across all (C) ingredients: a (meth)acrylate monomer containing an alicyclic group having 5 to 30 carbon atoms.  There is no argument or data showing that the photocurable resins as obtained in Examples 1-6 is representative of all combinations of the claimed (A), (B), and (C) ingredients.  
Further, the alleged showing fails to establish the criticality of the claim limitation “a content of the (B) ingredient is 1.5 to 10 parts by mass relative to 100 parts by mass of the (A) ingredient” because Examples 1-6 use amounts of the (B) ingredient varying between 2 parts by mass to 8 parts by mass.  No comparison is made between examples and comparative examples at 1.5 parts by mass, at 10 parts by mass and just outside the range.  There is no argument or data showing that Examples 1-6 is representative across the entirety of the claimed range “1.5 to 8 parts by mass”.  Thus, the alleged showing of unexpected results is deficient for the above reasons.
With respect to applicant’s arguments directed to Jacobine, Cao and Bae failing to make up for Kotani’s alleged deficiencies in claim 1 (see Remarks filed 3/17/2021 on P10-12), said reference are not relied upon to teach or suggest the argued features.
With respect to applicant’s arguments directed to new claims 19-21 (see Remarks filed 3/17/2021 on P12-13), the subject matter in said new claims are found in Kotani as set forth in this Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        4/20/2021